Exhibit 99.1 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. Consolidated Financial Statements with Report of Independent Registered Public Accounting Firm for the years ended December 31, 2009 and 2008 1 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2009 and 2008 Page Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets as of December 31, 2009 and 2008 4 Consolidated Statements of Income and Comprehensive Income for the years ended December 31, 2009 and 2008 5 Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2009 and 2008 6-7 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 8 Notes to Consolidated Financial Statements 9 -29 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Management of Wealth Environmental Protection Group, Inc. We have audited the accompanying consolidated balance sheets of Wealth Environmental Protection Group, Inc. (the “Company”), as of December 31, 2009 and 2008, and the consolidated statements of income and comprehensive income, shareholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. As described in Note 12 to the consolidated financial statements, the Company restated certain amounts previously reported which affected beginning retained earnings as of December 31, 2007 and cash flows from investing and financing activities for the years ended December 31, 2009 and 2008. /s/ Ham, Langston & Brezina, L.L.P. Houston, Texas October 28, 2010, except for note 12, as to which the date is February 22, 2011 3 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED BALANCE SHEETS As of December 31, ASSETS (As Restated) (As Restated) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Other Total current assets Property, plant and equipment and land and mining rights, net Patents, net - Other - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Value added taxes payable Other taxes payable Income tax payable Total current liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders' equity: Common stock: $1.00 par value, 10,000 shares authorized, 7,000 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Due from shareholders - (9,294,795 ) Retained earnings (the restricted portion of retained earnings is $496,396 at December 31, 2009 and 2008) Total shareholders' equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these consolidated financial statements 4 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Year Ended December 31, Net revenue $ $ Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Total operating expenses Income from operations Interest income Income before provision for income taxes Provision for income taxes Net income Other comprehensive income - foreign currency translation adjustments Comprehensive income $ $ Net income per common share - basic and diluted $ $ Weighted average number of common shares outstanding - basic and diluted The accompanying notes form an integral part of these consolidated financial statements 5 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Accumulated Additional Other Common Stock Paid-In Comprehensive Shares Amount Capital Income Balance as of January 1, 2008 as previously reported $ $ $ Correction of errors in prior periods (Note 12) - Balance as of January 1, 2008 as restated Net income - Loans to shareholders - Other comprehensive income - foreign currency translation Adjustments - - - Balance as of December 31, 2008, as restated Net income - Loans to shareholders - Declaration of dividend - Other comprehensive income - foreign currency translation adjustments - - - Balance as of December 31, 2009, as restated $ The accompanying notes form an integral part of these consolidated financial statements 6 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Total Due From Retained Earnings Shareholders' Shareholders Restricted Unrestricted Equity Balance as of January 1, 2008, as previously reported $ ) $ $ $ Correction of errors in prior periods (Note 12) - - (310,292 ) (310,292 ) Balance as of January 1, 2008, as restated (7,000 ) Net income - - Loans to shareholders, as restated (9,294,795 ) - - (9,294,795 ) Other comprehensive income - foreign currency translation Adjustments - - - Balance as of December 31, 2008, as restated (9,301,795 ) Net income - - Loans to shareholders (8,065,049 ) - - (8,065,049 ) Dividend declared, as restated - (17, 359,844 ) - Other comprehensive income - foreign currency translation Adjustments - - - Balance as of December 31, 2009, as restated $ ) $ $ $ The accompanying notes form an integral part of these consolidated financial statements 7 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, (As Restated) (As Restated) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Deferred income taxes Loss on write-down of patents - Changes in operating assets and liabilities: Accounts receivable (75,492 ) Inventories Other assets (5,755 ) Accounts payable (276,452 ) Other accrued liabilities Value added taxes payable Other taxes payable Income tax payable (29,186 ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property, equipment and improvement (40,637 ) (92,496 ) Purchase of patents - (25,215 ) Net cash used for investing activities (40,637 ) (117,711 ) Cash flows from financing activities: Due to shareholders ultimately declared as a dividend (8,065,029 ) (9,272,639 ) Net cash used for financing activities (8,065,029 ) (9,272,639 ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of year Cash and cash equivalents at the end of year $ $ Supplemental disclosure of cash flow information: Income taxes paid $ $ Non-cash investing and financing activities: Decrease in balance of due from shareholders through declaration and payment of dividend $ $ - The accompanying notes form an integral part of these consolidated financial statements 8 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Organization, Nature of Business and Basis of Presentation Wealth Environmental Protection Group, Inc. ("Wealth"), a private company, was incorporated under the laws of British Virgin Islands on June 3, 2010 to serve as an investment holding company ofWealth Environmental Technology Holding Ltd. Following is an analysis of the subsidiaries of Wealth: Domicile and Date of Paid -In Effective Name and Location Incorporation Capital Ownership Activities Wealth Environmental Hon Kong - $- 100% Owned Holding Company Technology Holding Ltd. June 18, 2010 ("Wealth Technology") Hong Kong Jiangmen Huiyuan People Republic - $- 100% Owned - Holding Company Environmental Protection Of China (“PRC”) Wholly Technology Consultancy Co. July 22, 2010 Foreign ("Jiangmen Huiyuan") Owned Entity Jiangmen, Guandong Province ("WFOE) Jiangmen Wealth Water PRC $ 4,049,060 100% Control Manufacturing of water Purifying Agent Co., Ltd April 25, 2003 Through purifying agents ("Jiangmen Wealth Water") Contractual Jiangmen, Guandong Province Arrangements Guizhou Yufeng Melt Co., PRC 100% Control Manufacturer of HAC Ltd. ("Guizhou Yufeng") March 25, 2005 Through Powder using bauxite Guizhou Provincre Contractual and limestone from mines Arrangements controlled under mining rights agreements Shangxi Wealth Aluminate PRC 100% Control Manufacturer of HAC Materials Co., Ltd April 8, 2004 Through Powder using bauxite Shangxi Province Contractual and limestone from mines Arrangements controlled under mining rights agreements On September 29, 2010, Jiangmen Huiyuan entered into a series of contractual agreements with Jiangmen Wealth Water, and its shareholders, in which Jiangmen Huiyuan effectively assumed management of the business activities of Jiangmen Wealth Water and has the right to appoint all executives and senior management and the members of the board of directors of Jiangmen Wealth Water. The contractual arrangements are comprised of a series of agreements, including an Exclusive Business Cooperation Agreement, Exclusive Option Agreement, Equity Interest Pledge Agreement and Power of Attorney, through which Jiangmen Huiyuan has the right to provide exclusive complete business support and technical and consulting service to Jiangmen Wealth Water for an annual fee in the amount of Jiangmen Wealth Water’s yearly net profits after tax. Additionally, Jiangmen Wealth Water’s shareholders have pledged their rights, titles and equity interest in Jiangmen Wealth Water as security for Jiangmen Huiyuan to collect consulting and services fees provided to Jiangmen Wealth Water through an Equity Pledge Agreement. In order to further reinforce Jiangmen Huiyuan’s rights to control and operate Jiangmen Wealth Water, the shareholders of Jiangmen Wealth Water have granted Jiangmen Huiyuan the exclusive right and option to acquire all of their equity interests in Jiangmen Wealth Water through an Exclusive Option Agreement. Continued 9 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Organization, Nature of Business and Basis of Presentation Jiangmen Wealth Water owns all of the issued and outstanding capital stock of Guizhou Yufeng, and 62% of the issued and outstanding capital stock of Shanxi Wealth. The remaining 38% of the issued and outstanding capital stock of Shanxi Wealth is held by Mingzhuo Tan ("Mr. Tan"), our Chief Executive Officer. During the years ended December 31, 2009 and 2008, Mr. Tan and his spouse, Ms. Hong Yu Du (“Ms. Du”) directly or through an affiliated company, had controlling equity interests in Jiangmen Wealth Water, Guizhou Yufeng and Shanixi Wealth.In August and September 2010, through a restructuring process, Jiangmen Wealth Water paid $74,705 and $463,160 to acquire 100% equity interest of Guizhou Yufeng and 62% equity interest of Shainxi Wealth, respectively. Upon completion of this restructuring, the remaining 38% of Shainxi Wealth was owned by Mr. Tan who assigned all the ownership rights including voting rights to Jiangmen Wealth Water.Mr. Tan and Ms. Du collectively owned 100% of Jiangmen Wealth Water and its subsidiaries after this restructuring. Based on Jiangmen Huiyuan’s contractual relationship with Jiangmen Wealth, the Company has determined that a variable interest entity has been created and therefore Jiangmen Wealth is considered a consolidated subsidiary of the Company. Additionally, because all of the companies are currently under common control, the series of agreements and restructurings referred to above has been accounted for as a reorganization of the entities and the financial statements have been prepared as if the reorganization had occurred retroactively.Accordingly these financial statements present the consolidated operating results, assets and liabilities of Wealth and its subsidiaries, which are collectively referred to as the "Company" The Company produces and sells water purifying agents and high-performance aluminate calcium (HAC) powder in China. HAC powder, the core ingredient of its water purifying agents. Summary of Significant Accounting Policies The Consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America ("US GAAP"). Consolidated Financial Statements These financial statements present the consolidated accounts of Wealth and its subsidiaries, Wealth Technology, Jiangmen Huiyan, Jiangmen Wealth Water, Guizhou Yunfeng and Shanxi Wealth, which are collectively referred to as the "Company". This presentation is based upon the retroactive treatment of series of agreements and restructurings of companies under common control as described in Note 1. All inter-company transactions and balances have been eliminated in preparation of the Consolidated financial statements. Use of Estimates The preparation of Consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, revenue and expenses in the Consolidated financial statements and accompanying notes. Significant accounting estimates reflected in the Company's Consolidated financial statements include collectibility of accounts receivable, useful lives and impairment of property and equipment, mineral reserves available for mining production, total expected use of mineral reserves and value and realizability of intangible assets.Actual results could differ from those estimates. Financial Accounting Standards Board ("FASB") Codification In June 2009, the FASB issued Statement of Financial Accounting Standards ("SFAS") No. 168, "The FASB Accounting Standards Codification TM and the Hierarchy of Generally Accepted Accounting Principles - a replacement of FASB Statement No. 162" ("SFAS No. 168").The FASB Accounting Standards Codification TM, ("Codification" or "ASC") became the source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities.On the effective date of SFAS No. 168, the Codification superseded all then-existing non-SEC accounting and reporting standards.All other non-grandfathered non-SEC accounting literature not included in the Codification became non-authoritative. Continued 10 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies, continued Following SFAS No. 168, the FASB will no longer issue new standards in the form of Statements, FASB Staff Positions, FASB Interpretations, or Emerging Issues Task Force Abstracts; instead, it will issue Accounting Standards Updates ("ASUs").The FASB will not consider ASUs as authoritative in their own right; rather, these updates will serve only to update the Codification, provide background information about the guidance, and provide the bases for conclusions on the change(s) in the Codification.SFAS No. 168 is incorporated in ASC Topic 105, Generally Accepted Accounting Principles.The Company adopted SFAS No. 168 for the year ended December 31, 2009, and the Company will provide reference in its financial statements to both the Codification topic reference and the previously authoritative references related to Codification topics and subtopics, as appropriate. Segments For the years ended December 31, 2009 and 2008, the operations of the Company's operations have been broken down into segment based on production facility, in the manner that management reviews operations on a regular basis. All our operations revolve around the production of water purification agents made to similar specifications. All of the Company's segments have similar assets, customers and distribution methods, and their economic characteristics are similar with regard to their gross margin percentages. Currency Reporting Amounts reported are stated in U.S. Dollars, unless stated otherwise. The Company's functional currency is Renminibi (“RMB”). Foreign currency transactions (outside the PRC) are translated into RMB according to the prevailing exchange rate at the transaction dates. Assets and liabilities denominated in foreign currencies at the balance sheet dates are translated into RMB at period-end exchange rates. For the purpose of preparing the Consolidated financial statements, the Consolidated balance sheets of the Company have been translated into U.S. dollars at the current rates as of the end of the respective periods and the Consolidated statements of income have been translated into U.S. dollars at the weighted average rates during the periods the transactions were recognized. The resulting translation adjustments are recorded as other comprehensive income in the Consolidated statements of income and comprehensive income and as a separate component of the Consolidated statements of shareholders’ equity. Following is analysis of exchange rates used in translating the Company's financial statements from the RMB to the US Dollar as of and for the years ended December 31, 2009 and 2008 (Amounts represent the number of RMB necessary to equal one US Dollar): Year-endexchange rate Average exchange rate for the year Cash and Cash Equivalents Cash and cash equivalents consist of cash at bank and on hand and highly liquid investments which are unrestricted as to withdrawal or use, and which have remaining maturities of three months or less when purchased. Fair Value Disclosures of Financial Instruments The Company has estimated the fair value amounts of its financial instruments using the available market information and valuation methodologies considered to be appropriate and has determined that the book value of the Company’s accounts receivable, inventories, loan from shareholders, accounts payable, value added taxes payable, other accrued liabilities, other taxes payable, and income tax payable as of December 31, 2009 and 2008 approximate fair value. Continued 11 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies, continued Comprehensive Income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements. The changes in other comprehensive income of $4,043 and $1,808,700for the years ended December 31, 2009 and 2008, respectively, are foreign currency translation adjustments. Concentrations of Credit Risk Financial instruments that potentially expose the Company to concentrations of credit risk consist primarily of cash and cash equivalents and accounts receivable.The Company places its cash and cash equivalents with reputable financial institutions with high credit ratings. The Company conducts credit evaluations of customers and generally does not require collateral or other security from customers. When appropriate, the Company establishes an allowance for doubtful accounts based on various factors including the age of receivables and factors relevant to thecredit risk of specific customers. The Company has not experienced any significant credit losses on accounts receivable and at December 31, 2009 and 2008, managements analysis of customer accounts did not indicate any impaired or problem accounts for which a reserve should be established. Accordingly there is no allowance for doubtful accounts at December 31, 2009 or 2008. Major Customers During the years ended December 31, 2009 and 2008, there was no customer that accounted for 10% or more of the Company's net revenue.However, certain customers did account for more than 10% of open accounts receivable at year end as described in the accounts receivable policy footnote. Major Suppliers During the years ended December 31, 2009 and 2008, certain suppliers accounted for more than 10% of the Company's total net purchases as follows: Percentage of Total Purchases Supplier A 16.60% 16.00% Supplier B 11.70% 12.10% Revenue Recognition The Company’s main source of revenue is generated from sales of water purifying agents and high-performance calcium aluminates powder. The Company recognizes revenue when there is persuasive evidence of a sales arrangement, delivery and acceptance by the customer hasoccurred, the sales price is fixed or determinable, and collection is probable. Under the Company's typical sales terms for both water purifying agents and HAC the Company recognizes revenue when product is shipped from it's production facilities because shipments are made FOB shipping point with the customer bearing all shipping costs and title and risk of loss transferring to the customer upon shipment. Sales terms for water purifying agents and HAC do not include customer acceptance provisions, the right of return (unless the product is proven to be defective) or other post-delivery obligations. The Company has not experienced any significant returns associatedwith defective product. Value added taxes ("VAT") represent amounts collected on behalf of specific government agencies that require remittance of tax by specified dates. VAT is billed to customers at the time of sales and is detailed on invoices provided to the customers. The Company accounts for value added taxes on a net basis. The Company records and remits sales related value added taxes based on the applicable value added tax percentage. VAT is not included in revenue or cost of goods sold, but is recorded in accounts receivable and recognized as a net liability for unremitted amounts on the balance sheet. Continued 12 WEALTH ENVIRONMENTAL PROTECTION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies, continued Accounts Receivable The Company evaluates the collection status of outstanding receivables at the end of eachreporting period and makes estimates of potential credit losses, if any. The Company has historically had no significant credit losses on its accounts receivable and, accordingly, has not provided an allowance for doubtful accounts as of December 31, 2009 or 2008. Following is an aged analysis of accounts receivable at December 31, 2009 and 2008: Current $ 1 - 30 days past due - - 30 - 60 days past due - - 60 - 90 days past due - - Greater than 90 days past due - - $ $ At December 31, 2009 and 2008, certain customers accounted for more than 10% of accounts receivable as follows: Customer A 14
